Citation Nr: 9907919	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1990 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for post-traumatic stress disorder.

The Board notes that the veteran submitted a claim of 
entitlement to service connection for anxiety and seizures 
secondary to his inservice involvement in an encephalitis 
experiment, which was denied by means of a March 1995 rating 
decision.  In an April 1995 letter, the veteran expressed 
disagreement with that decision and a desire to appeal that 
decision.  However, he has not been issued a statement of the 
case, nor has he perfected an appeal of those issues.  
Therefore, those issues are not before the Board and are 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no evidence of record which shows that the 
veteran engaged in combat with the enemy.

3.  There is no clear diagnosis of post-traumatic stress 
disorder as clarification of the diagnosis of the veteran's 
mental disorder by a period of observation and evaluation 
resulted in a diagnosis of organic anxiety disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that post-traumatic stress disorder was 
incurred in or aggravated by service, or is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service.  After a review of the record, the 
Board finds that the veteran's contentions are not supported 
by the evidence, and his claim is denied.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Psychoses are a 
chronic disease with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

The Board notes that the veteran's claimed stressor is not 
related to combat and the Board finds that the veteran did 
not engage in combat with the enemy.  He does not have any of 
the medals or citations which indicate participation in 
combat with the enemy and his record does not otherwise show 
evidence of his having engaged in combat with the enemy.  
Furthermore, he has not alleged that he engaged in combat 
with the enemy.

The veteran has claimed that the underlying stressor which 
resulted in post-traumatic stress disorder was his 
participation in medical experiments while in service.  The 
evidence of record does verify that the veteran participated 
in a medical test of the Venezueliane Equine Encephalitis 
virus in service.  The veteran claims that he volunteered for 
the medical experiment program as a conscientious objector.  
However, he states that following the first experiment he 
wished to discontinue participation, but was forced to 
continue through subsequent experiments.

As there is adequate evidence of record, the Board finds that 
the veteran's claimed stressor, participation in the program 
of medical experimentation, is verified by objective evidence 
in service.  However, in addition to the verification of the 
inservice stressor, there must be a medical evidence 
establishing a clear diagnosis of post-traumatic stress 
disorder and a link, established by medical evidence, between 
any current symptomatology and the veteran's claimed 
inservice stressor.  The Board finds that medical evidence is 
required in order to establish those elements of a claim of 
entitlement to service connection for post-traumatic stress 
disorder.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of the alleged 
stressor, the facts must also establish that the alleged 
stressor was sufficient to be a stressor which could result 
in post-traumatic stress disorder.  The Court held that the 
sufficiency of the alleged stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on that point in the absence of independent 
medical evidence.  See also Cohen v. Brown, 10 Vet.App. 128 
(1997).

The Court analysis shows that the question of the existence 
of the alleged stressors should be resolved by the 
adjudicator.  If the adjudicator determines that the record 
establishes the existence of any of the alleged stressors, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
alleged stressor, that is, whether the occurrence was 
sufficient to constitute a stressor which resulted in post-
traumatic stress disorder.  The examination should also 
determine whether the other elements required for a medical 
diagnosis of post-traumatic stress disorder are present.  The 
adjudicator should specify precisely which alleged stressors 
have been established by the evidence to have occurred, and 
should instruct the medical examiner to consider only those 
alleged stressors in determining whether the veteran was 
exposed to a stressor and what the nature of the exposed 
stressor was.  Thus, an examination would not be required if 
the adjudicator is unable to verify the occurrence of any of 
the alleged stressors.  Furthermore, any examination which 
renders a diagnosis of post-traumatic stress disorder which 
is not clearly based solely upon stressors whose inservice 
occurrence the adjudicator has accepted would be inadequate 
for rating purposes.

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of post-
traumatic stress disorder while on active duty.  The Board 
notes that the veteran's October 1966 separation examination 
found his psychiatric examination to be normal.  There is no 
evidence within one year of the veteran's separation from 
service which shows a diagnosis of a psychosis, or that a 
psychosis had manifested to a compensable degree within one 
year following the veteran's separation from service.

A May 15, 1985, private medical report notes that the veteran 
was a 42 year old divorced male.  The veteran was extremely 
obese.  He was advised by physicians at VA to seek therapy.  
At the time of intake he was dressed in blue jeans and a 
button down shirt.  His hygiene appeared good.  No 
distinguishing physical characteristics or unusual behavioral 
mannerisms were observed.  He maintained reasonably good eye 
contact.  He was able to verbalize his concern with little 
prompting from the therapist.  The veteran disclosed that he 
had recently suffered from a heart attack.  After, he 
experienced a period of tachycardia which his physician 
diagnosed as a result of an anxiety attack.  The veteran was 
receiving social security benefits and had been disabled 
since 1981.  The veteran stated that in the army he had been 
hospitalized with encephalitis and that after that time he 
experienced infrequent blackouts and found himself extremely 
nervous.  He said that VA doctors had characterized him as 
anxious.  He didn't know what that meant but felt he had been 
extremely nervous after contracting encephalitis.  The 
veteran had been divorced for about four years.  He had two 
daughters.  He felt it difficult to visit his daughters 
because he wanted to return to his family home, even though 
he realized it was not possible.  The veteran stated that he 
drank approximately once per month.  He disclosed that when 
he felt nervous he attempted to control his nervousness by 
eating.  The veteran also reported problems falling asleep at 
night.  The examiner felt that there was a good deal of 
evidence of anxiety observed in the veteran.  There was the 
presence of some motor tension.  There was also the veteran's 
complaint about his inability to relax.  A diagnosis of 
generalized anxiety disorder seemed appropriate.  The 
examiner recommended relaxation techniques and individual 
therapy.

An April 22, 1985, private medical report notes that the 
veteran had been using relaxation techniques and they had 
helped him relax.  He also began to admit to problems with 
alcohol and impulse control.  The examiner felt it likely 
that those problems were due to poor self-concept.

An April 30, 1985, private medical report notes that the 
veteran complained of awakening during the night with a rapid 
heartbeat.  He had a fear that someone might be in the house 
and he could not go back to sleep until he had checked the 
house.  He sometimes felt that people walked past his window.  
They could actually be walking past the window, but he felt 
they were after him for some reason and he didn't know 
exactly why.  He said that he was a conscientious objector 
and was used as a guinea pig in the army.  He said they made 
him breath in a machine which caused him to breathe a virus.  
He felt that sometimes police followed him around and it made 
him angry.  When he worked as a nurse he felt that staff was 
giving him dirty looks and it made him angry.  When he worked 
for VA, he felt everyone was talking about him all the time 
and looking at him.  When he was anxious his hands sweated a 
lot and he had difficulty breathing sometimes.  Mental status 
examination found the veteran pleasant, friendly, and 
cooperative during the interview.  The palms of his hands 
were sweaty and he appeared slightly anxious.  He was 
correctly oriented in all three spheres.  Speech was 
relevant, spontaneous and coherent.  There was no looseness 
of association or pressure of speech.  His mood was anxious 
and depressed.  His thought content contained delusions of 
reference and suspiciousness of the actions and motives of 
others.  There also appeared to be some delusions of 
persecution.  None of the delusion were bizarre.  There was 
no impairment of memory but his judgment was impaired by his 
delusional thinking.  He did have some insight in recognizing 
that he had anxiety and depression, but insight was lacking 
concerning his delusional thought content.  The examiner 
provided a diagnosis of paranoia with depressive features.

A June 27, 1985, VA medical report notes that the veteran got 
mad easily.  He heard voices in the house at night like 
somebody walking around, with an onset three years prior.  He 
missed things like socks and underwear and felt someone stole 
them.  The examiner provided a diagnosis of possible 
depression and paranoia.  Another June 27, 1985, VA medical 
report noted that the veteran felt paranoid.  He stated that 
he had been given encephalitis in service.  He felt someone 
stole from him.  The treatment team diagnosis was paranoia 
and depression.  

An April 10, 1986, VA medical report notes that the veteran 
had past paranoia and depression.  He reported some 
depression recently with no known reason but felt that it was 
because he wasn't working.

An October 2, 1986, VA medical report notes that the veteran 
had past paranoia and depression.  He was fairly relaxed and 
spontaneous.

A May 10, 1990, VA medical report notes that the veteran 
continued to have problems with depression.  He denied any 
increase in suspiciousness or paranoid ideation.

A January 27, 1992, private physician's letter notes that the 
examiner, at the request of the veteran, conducted a 
psychiatric evaluation.  The veteran gave a history and 
showed the examiner copies of government reports documenting 
that he participated in medical experiments over the course 
of two years while in the Army in the 1960's.  As a result of 
one of those experiments, he acquired equine 
encephalomyelitis with a high fever.  VA documentation 
indicated that as a result of that he had developed an 
abnormal EEG and a seizure disorder.  He stated that five or 
six years after that he began to have a lot of dreams about 
that experience.  He continued to have the dreams and said he 
woke up scared and sweating profusely.  He had them quite 
often, although he admitted that they were somewhat less 
severe than when they started.  Also, he said that he got 
very nervous at times when he had to talk about those 
experiments or even thought about them.  As a result of that 
experience, he said he avoids going to a hospital.  He also 
avoided funerals.  He said he feared that the quality of life 
and span of his life had been markedly adversely affected by 
this experience in the Army.  The examiner noted that he had 
been furnished a very large quantity of medical records from 
VA to review as well as other private records.  Those records 
showed that the veteran had been treated in 1985 for symptoms 
of anxiety and nightmares.  The examiner stated that "on the 
basis of my interview and a review of his records, it's my 
feeling that his history is consistent with a diagnosis of 
post-traumatic stress disorder."

A July 7, 1992, VA psychiatric examination notes that the 
veteran was claiming entitlement to service connection for 
post-traumatic stress disorder due to required participation 
in experimental projects while in service.  The veteran was 
taking Amitriptyline.  A review of the veteran's claims 
folder showed that in service, he was hospitalized for a 
classified illness in September 1965, October 1965, and 
February 1966.  The records were stated to be on file with 
the unit.  A May 1977 medical report noted that the veteran 
had Venezueliane Equine Encephalitis in 1965 to 1966, without 
sequelae.  In service, a record indicated that he had 
immunization with attenuated VEE vaccine treated improved.  
He had an abnormal EEG in June 1985.  A January 1992 private 
physician letter felt that the veteran's history was 
consistent with the diagnosis of post-traumatic stress 
disorder.  The interview showed the veteran to be obese, 
underactive, and to have a worried look on his face during 
most of the examination.  He was appropriately dressed.  He 
complained of having nightmares, waking up sweating and 
scared, and having to sit up the rest of the night.  He also 
stated that he had seizures and that his private doctor had 
told him the seizures were due to encephalitis.  Past history 
shows that the veteran was drafted and assigned to medical 
research.  The first was Venezueliane Equine Encephalitis.  
He stated he ran a high fever and had seizures since, and 
that the seizures started two years after he separated from 
service.  The second project was food poisoning and he 
thought it was salmonella.  He did not know what the third 
project was but heard that it was Tularemia.  He stated that 
he was hospitalized for two weeks after receiving the 
encephalitis vaccine.  He was drowsy, lethargic, confused, 
and disoriented.  A nurse stayed in his room with him for 
safety reasons.  He had headaches for several days.  It 
bothered him most that he was a sort of conscientious 
objector and was put on the project.  Apparently, he signed 
the papers before he got encephalitis and did not want to do 
any more, but was forced to do the other two projects as he 
had signed papers.  The veteran did construction for three 
years prior to entering service.  After he separated, he went 
to barbering school and barbered for three to four years, but 
sweated too badly and had to quit.  He then went to LPN 
school and was an LPN for twelve years.  He last worked in 
May 1982, having retired due to a heart attack.  He was 
married in July 1968 and had two daughters.  He divorced in 
June 1979, and his wife said that he was abusive to her.  He 
said that he was sometimes because she irritated him and got 
on his nerves.  She was scared of him.  His sexual activities 
were infrequent.  He said he had trouble getting dates 
because of his obesity.  He drank moderately before service.  
In service he drank lightly, but denied any trouble.  After 
he got out of service, he drank for four or five years, 
moderately.  He denied delirium tremens, shakes, or DWIs.  No 
history was provided for illegal drug intake.  He spent his 
time walking some and trying to travel to see his relatives.  
He read books, especially murder stories.  His hobbies were 
reading and playing the piano.  He didn't socialize much.  He 
felt that people were not interested in him and that they had 
it in for him and he didn't dress well enough.  He didn't 
like to be in crowds and felt that everyone was looking at 
him and that they were too noisy.  In a restaurant he wanted 
to sit near the window.  He was living with a roommate at 
least part time, and they shared the apartment and the 
expenses.  His appetite was too good.  He had some sleep 
trouble.  He dreamed about one to two times per month about 
being in service.  He woke up sweaty, scared, startled, and 
with increased pulse, and couldn't go back to sleep that 
night.  He said that some of things he dreamed about were 
being in the hospital, they came in the room and drew blood 
during the night, which they did inservice, he alleged every 
fifteen minutes.  He said that the onset of the dreams was 
probably about five years after he separated from service but 
they were infrequent.  They had increased in frequency.  He 
showed a lot of sweating.  The examiner found no 
hallucinations.  He had some material that may have been 
delusion.  He had some underlying feelings, he never told 
people where he lived and there were some people he wanted to 
stay away from.  He said that one of his relatives almost 
beat him half to death.  It was interesting to note that he 
said he was in jail twice in 1979, once when two girls said 
he was harassing them, and once when a man thought he was 
calling up his wife asking for dates.  The examiner examined 
him for post-traumatic stress disorder symptomatology and 
found nothing about persons that bothered him except seeing 
medical people reminded him of his service projects.  That 
meant doctors and nurses coming into the room.  He said that 
the nurses were usually in Navy uniform and the doctors had 
on white lab coats, which bothered him.  He was bothered by 
the movie "One Flew Over the Cuckoo's Nest," and could only 
watch half of it.  Any shows that had death or funerals 
bothered him.  He couldn't go to a funeral and wouldn't visit 
sick people in a hospital as he didn't want to be around 
hospitals at all.  Whenever he saw a doctor or nurse his 
blood pressure went up and he was very uncomfortable.  He had 
some flashbacks and the feeling that people will knock on his 
door wanting him to go back into the projects.  Sometimes 
when he saw a government car he thought about it, but didn't 
think he was back there.  He just thought about it and feels 
that it could happen again if it happened once.  Noises of a 
gunshot made him jump and make him nervous.  Backfires made 
him jump.  The fourth of July bothered him, but it always 
had, even when he was a kid.  The loud noise gave him a 
startle reaction even back then, however only if very close 
to him.  Thunder didn't bother him, but would if it was a 
loud cracking burst.  He used to like to watch sports on 
television but had lost interest about one year ago.  That 
was the only item listed for things he used to like to do 
which he had lost interest in.  He avoided funerals and 
hospitals.  He had some guilt about his marriage.  He had 
some feeling about the war that everybody did things for it 
and he didn't feel that he'd done his part.  He had some 
intrusive thoughts of the project off of his mind when he 
thought about it but he didn't have it every day.  If it did 
get started, it lasted two to three days.  Mental status 
examination showed that the veteran was underactive, a little 
obese, and appropriately dressed.  His face showed no change 
during the examination.  Speech was normal.  Mood showed that 
he had period of depression.  He said that most of this was 
because he overate and gained weight and thought people 
didn't accept him because he was overweight.  He thought that 
the future could be all right if he could lose weight and be 
back to his normal size.  He had some crying spells because 
he felt sorry for himself because he was not working and not 
married.  He also stated that his sister wouldn't visit him 
for some reason.  Thought processes were normal.  He was 
abstract on proverbs.  Intellectual functions showed that he 
graduated from high school in 1960, and had passed both LPN 
and barber school.  His memory was good in the interview, but 
he said that sometimes he didn't remember well and could 
remember things years ago better than yesterday.  He stated 
that he had seizures on an average of about two per month.  
He was well oriented in time, place, and person, but when he 
had a seizure he was quite drowsy and out of it for a period 
of time.  He was quite alert.  The examiner found no 
hallucinations.  The examiner did find delusional material 
and some schizophrenic trends, depression, and anxiety.  
Insight was superficial.  Judgment was good.  He had some 
suicidal and homicidal ideation but had made no attempts.  
The examiner felt that the veteran was competent for VA 
purposes and not in need of hospitalization.  The examiner 
provided a diagnosis of post-traumatic stress disorder, 
chronic, delayed (noncombat), and schizophrenia paranoid 
type.  The examiner commented that the veteran had 
encephalitis as a reaction to a project he apparently 
volunteered for but they wouldn't let him out of the project 
and this caused some difficulty for him.  He gave some of the 
typical symptoms of post-traumatic stress disorder.  He also 
showed some of the paranoia of a paranoid schizophrenic.  The 
examiner recommended that he go to the mental hygiene clinic.

A December 12, 1992, VA social work report notes a diagnosis 
of post-traumatic stress disorder, stable, review of 
symptoms.

The veteran reported for a period of observation and 
evaluation from March 22, 1993, to March 26, 1993.  The 
veteran was an unemployed, divorced male.  This was the first 
inpatient hospitalization for the veteran.  The veteran was a 
conscientious objector in the Vietnam era, but served, and 
was, according to him, involved in experimentation with an 
encephalitis virus.  He was tested thereafter and stated that 
he suffered cerebral damage and had repeated seizures.  He 
related that he refused further testing after testing was 
initiated and "got in a lot of trouble."  The veteran also 
related that since five years following this incident, he 
experienced nightmares, approximately two per month and 
extreme physiologic reactions to "people in white coats."  
He related that with exposure to this he had increased heart 
rates, sweats, and tremors.  He noted generalized anxiety, 
history of exaggerated startle, and insomnia and irritability 
without rage reactions.  He had avoidance of crowds and loud 
noises.  He related a history of episodes of auditory 
hallucinations, "lasting hours."  The last time, 
approximately one year prior to admission, was of a baby 
crying.  He also related a history of deja vu and olfactory 
hallucinations.  He denied any somatic illusions.  He did 
relate elementary visual hallucinations accompanying his 
seizures.  The veteran has a past medical history of partial 
complex seizures, hypertension, history of a myocardial 
infarction, and noninsulin dependent diabetes mellitus.  He 
had a social history of being divorced two times.  he had two 
children.  He had a high school education.  He worked as an 
LPN for ten years until he had a myocardial infarction in 
1981.  Family history was negative.  Psychiatric history was 
negative for major affective disorder of anxiety or 
alcoholism.  The veteran was an obese male in no apparent 
distress.  Mental status examination found him alert, 
cooperative, and unkempt.  He appeared to be less than his 
stated age.  He had good eye contact.  Affect was anxious, 
mildly intense, related, and constricted.  His thought 
processes were goal-directed without a formal thought 
disorder and negative for delusions, illusions, or 
hallucinations.  No suicidal or homicidal ideation was noted.  
Motor activities were normal.  The veteran was oriented times 
four.  Four out of five objects were remembered at zero and 
three minutes.  World was spelled backwards and forwards 
correctly and serial sevens were done quickly and correctly.  
Urine drug screen was negative.  The veteran was admitted and 
observed closely on the unit.  No sleep disturbance was noted 
when the veteran was hospitalized.  He did converse well with 
the staff and had been pleasant in interaction.  He was 
anxious while he was hospitalized, but no other symptoms were 
noted.  The veteran was also seen by another physician for a 
second opinion, and that doctor agreed that given the 
veteran's history of seizures and encephalitis, it was nearly 
impossible to discriminate the veteran's obvious organic 
anxiety symptoms from any history of post-traumatic stress 
disorder.  The examiner felt that the veteran met the 
criteria for organic anxiety syndrome.  He was discharged in 
good condition.  The examiner provided an Axis I diagnosis of 
organic anxiety disorder.  The examiner provided an axis two 
diagnosis of deferred.  The examiner provided an axis three 
diagnosis of history of seizure disorder, history of 
myocardial infarction, hypertension, and noninsulin dependent 
diabetes mellitus.  The examiner provided an axis four 
diagnosis of moderate.  The examiner provided an axis five 
diagnosis with a global assessment of functioning of 42 to 
50.

August 10, 1993, VA social work report notes a diagnosis of 
organic affective disorder.  An October 13, 1993, VA social 
work report notes a diagnosis of organic affective disorder.  
A December 15, 1993, VA social work report notes a diagnosis 
of organic affective disorder.  A February 15, 1994, VA 
social work report notes a diagnosis of organic affective 
disorder.

A February 24, 1994, VA psychiatric examination notes that 
the veteran was a 50-year old male.  He stated that some days 
he did pretty good and other days he didn't do too well.  On 
those days he tended to be tense, easily agitated and angry.  
He said for example, that sometimes he would lie on the couch 
trying to relax and the phone would ring and startle him and 
make him angry.  He described himself as getting easily 
irritated and agitated by relatives and said that the sound 
of a horn is particularly agitating to him.  He said he 
sometimes did not sleep too well at night.  He said he had 
nightmares once or twice a month that involved "those 
projects I was on in the Army."  He explained that he had 
been given a live virus of encephalitis and that he had 
seizures from it.  He said he dreamed about doctors and 
nurses standing around his bed.  Invariably he awoke and was 
sometimes shaky.  He said that the nightmares began about 
five years after his discharge from the military.  He said he 
also had thoughts during the day about these things and said 
that while they did not occur all the time, when they did 
occur, they usually stayed with him for most of the day.  The 
veteran reported that he lived alone and said he visited and 
tried to get out of his house as much as he could.  He said 
that he did not have any close friends and said it bothered 
him because "they won't have anything to do with me."  He 
said for a long time he had tried to find friends but just 
has not been successful, and is not sure why.  He said he was 
divorced after ten years of marriage in 1979.  He said his 
wife told him he was abusive to her and mean to her, but he 
denied it.  The veteran reported a history of auditory 
hallucinations saying about seven years ago he kept hearing 
his mother's voice telling him repeatedly that she did not 
like the way he was living.  He said "it just got into my 
head and drove me crazy."  He denied any visual 
hallucinations at present or by history.  Mental status 
examination found the veteran casually groomed and obese.  He 
conversed readily with the examiner.  There was an air of 
intensity about him and speech was somewhat pressured.  The 
veteran's mood was one of anxiety and affect was appropriate 
to content.  The veteran's thought processes were tight and 
associations were logical and tight, with no loosening of 
associations noted.  Hallucinations were reported by history 
and no delusional material was noted.  He was oriented times 
three and no memory impairment was noted.  The veteran's 
insight and judgment were adequate.  The veteran reported 
suicidal ideation, but denied any intent.  In the opinion of 
the examiner, the veteran was competent for VA purposes and 
was not in any need of psychiatric hospitalization.  The 
examiner provided a diagnosis of organic affective disorder.  
The examiner commented that although the veteran did have 
some post-traumatic stress disorder symptoms, he agreed with 
the diagnosis given during the veteran's observation and 
evaluation.

A June 14, 1994, VA social work report notes a diagnosis of 
organic affective disorder.  An August 16, 1994, VA social 
work report notes a diagnosis of organic affective disorder.  
An October 3, 1994, VA social work report notes a diagnosis 
of organic affective disorder.  A November 29, 1994, VA 
social work report notes a diagnosis of organic affective 
disorder.

The Board finds that the criteria for entitlement to service 
connection for post-traumatic stress disorder are not met.  
Specifically, the Board finds that the veteran does not have 
a clear diagnosis of post-traumatic stress disorder.  The 
Board concedes that the veteran has been diagnosed as having 
post-traumatic stress disorder by one private physician and 
at one VA examination.  A social work report also noted that 
diagnosis.  However, when the veteran participated in a 
period of observation and evaluation in order to clarify 
whether a diagnosis of post-traumatic stress disorder was 
appropriate, the physician, and another physician consulted 
for a second opinion, both felt that a diagnosis of post-
traumatic stress disorder could not be supported.  
Furthermore, a subsequent VA examination also did not result 
in a diagnosis of post-traumatic stress disorder. The Board 
finds, therefore, that clarification of the veteran's 
diagnosis did not result in a clear diagnosis of post-
traumatic stress disorder.  Therefore, the Board finds that 
there is no clear diagnosis of post-traumatic stress disorder 
as envisioned by § 3.304(f).  The Board is this instance has 
placed particular weight upon the period of observation and 
evaluation which the veteran participated in.  The result of 
that observation and evaluation was a diagnosis of organic 
anxiety disorder, confirmed on second opinion by a second 
physician, and the physicians involved did not provide a 
diagnosis of post-traumatic stress disorder.  The Board finds 
that medical evidence more persuasive that the other evidence 
as those physicians had a greater opportunity to observe the 
veteran than that provided by the examination setting, as the 
veteran was hospitalized under their care for multiple days.  
The Board also notes that they were able to evaluate all the 
veteran's medical history of record in providing a diagnosis 
of organic anxiety disorder.  Therefore, the Board finds that 
clarification of the veteran's mental disorder has resulted 
in a diagnosis that is not post-traumatic stress disorder, 
and that there is currently no clear diagnosis of post-
traumatic stress disorder.  Therefore, the criteria for 
entitlement to service connection for post-traumatic stress 
disorder are not met.

The Board notes that while the Board is not free to ignore 
the private physician's opinion and the VA examination 
opinion regarding a diagnosis of post-traumatic stress 
disorder, the Board is not required to accept a VA examining 
physician's opinion, a private physician's opinion, a social 
worker's opinion, or the opinions or contentions offered by 
any other source for that matter.  Hayes v. Brown, 9 Vet. 
App. 67 (1996); see also Wood v. Derwinski, 1 Vet.App. 190 
(1991); Wilson v. Derwinski, 2 Vet.App. 614 (1992).  It is 
the responsibility of the Board to assess the credibility and 
weight to be given to the evidence.  Wood, 1 Vet.App. at 192-
93; Sanden v. Derwinski, 2 Vet.App. 97, 100 (1992).  The 
Board specifically is not relying on any medical opinion of 
the Board, but rather, is evaluating which medical evidence 
it finds to be more credible and reliable.  The Board finds 
that the period of observation and evaluation is more 
reliable and credible and has given more weight to that 
evidence.  That evidence found a diagnosis of organic anxiety 
disorder and not of post-traumatic stress disorder.  
Furthermore, that period of observation and evaluation was 
ordered specifically to clarify whether a diagnosis of post-
traumatic stress disorder was appropriate and the physicians 
were specifically examining the veteran with a focus upon 
making that determination.  The Board also notes that the 
majority of the medical evidence rendered does not contain a 
diagnosis of post-traumatic stress disorder.  Most 
importantly, the current diagnosis is of organic anxiety 
disorder and not of post-traumatic stress disorder.  
Therefore, the Board finds that the preponderance of the 
evidence shows that the veteran does not have post-traumatic 
stress disorder, therefore, the provisions regarding benefit 
of the doubt are not for application in this case.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that post-
traumatic stress disorder was not incurred in or aggravated 
by service, nor is it proximately due to or the result of any 
disease or injury incurred in or aggravated by service.  The 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is therefore denied.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).



ORDER

Entitlement to post-traumatic stress disorder is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

- 13 -


- 1 -


